United States Court of Appeals
                       For the First Circuit


No. 08-1874

  ERIC VOSS, LAURA THIBAULT, FREDERICK CARTER, CHRISTOPHER PALEO,
 ANGEL AGOSTA, KIMBERLY LAWRENCE, KELLEY SCHNAIR, ROBERT BUCKMAN,
  NICOLE KEATING, MUSA NURISLAM, CHERYL COURTNEY, LENNIE LEBLANC,
LAURA PUTTERMAN, PEDRO CAVALLARO, DAVID BRAGA, AMANDA WATTS, ERIN
   POULIN, SHERI BELVILLE, ALISSA CORMIER, BELEN GARCIA-SIMMONS,
 JESSE STEWART, MARK CHAPMAN, UCHENNA OBI, STEFANIE PETRIE, LINDA
  KLAIBER, JEANNETTE MCGINNIS, LAURA PROUTY, JILLIAN HUME, ANDRE
  AMATO, SHARIA PITTS, PETER LIDDY, JOSHUA GREANEY, HOMER SWAIN,
    ANDREW PATTERSON, PATRICK SHEEHAN, ANDREW CHAN, DYLAN KEENE,
ABRAHAM CARRO, WILLIAM CAMPBELL, POLO DEJESUS, EMILY SAM, ZACHARY
                       FOSTER, WENDELL ROQUE,

                      Plaintiffs, Appellants,

    LORETTA ROLLAND, MARGARET PINETTE, TERRY NEWTON, BRUCE AMES,
       FREDERICK COOPER, LESLIE FRANCIS, TIMOTHY RAYMOND, ARC
     MASSACHUSETTS, and STAVROS CENTER FOR INDEPENDENT LIVING,

                       Plaintiffs, Appellees,

                                 v.

DEVAL PATRICK, JAY GONZALEZ, JUDYANN BIGBY, BRUCE M. BULLEN, ELIN
M. HOWE, CHARLES CARR, JOHN AUERBACH, and TERESA O'HARE, in their
                      official capacities,*

                       Defendants, Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on January 19, 2009 is
amended as follows:

     On the cover sheet, "Hon. Kenneth P. Nieman" is replaced
with "Hon. Kenneth P. Neiman".


*
     Pursuant to Fed. R. App. P. 43(c)(2), several defendants
have been substituted for their predecessors in office.